Citation Nr: 0906274	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-07 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to an increased rating for abdominal scars 
associated with a stab wound, currently rated as 10 percent 
disabling.

2.  Entitlement to a compensable rating for nausea and 
constipation, associated with the abdominal scars.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from December 1946 to May 
1948, and from September 1948 to August 1954.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), that denied 
the veteran's claim for an increased initial rating for 
abdominal scars and a compensable rating for nausea and 
constipation due to abdominal stab wound.


FINDINGS OF FACT

1.  The veteran's abdominal scars are tender and painful, but 
are not on the head, face, or neck; are not deep and do not 
cause limited motion; are less in area than 144 square inches 
(929 square centimeters); are not unstable; and are not shown 
to cause any other limitation of function of the affected 
area besides the bowel nauseas and constipation for which the 
veteran has already been service connected.

2.  The veteran's nausea and constipation have not been 
manifested by frequent episodes of bowel disturbance with 
abdominal distress.   


CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 10 percent for an 
abdominal stab wound scar have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.118; Diagnostic Codes 
(DC) 7802 to 7805 (2008).

2.  The criteria for a compensable rating for nausea and 
constipation have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.14, 4.113, 4.114, DC 7319 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board 
will consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

Abdominal Scar

The veteran claims that his service-connected abdominal scar 
is more severe than the current rating reflects and that he 
should be assigned an increased rating.   

Service medical records show that the veteran was brought to 
the hospital with a stab wound to the abdomen on July 22, 
1951.  He underwent a suturing of a perforated Ileum and a 
ligation of the Mesentery vein.  The separation examination 
showed evidence of a six-inch-long left paramedian abdominal 
scar, well healed.  

In September 1972, the veteran underwent an exploratory 
abdominal surgery after being admitted to the hospital for 
acute onset of severe abdominal pain with nausea and 
vomiting.  It was noted that the veteran had had multiple 
evaluations without any definite etiology for the abdominal 
pain being found, although it was suspected that he was 
having small bowel partial obstruction due to adhesions.  An 
incision was made just medial to the previous surgical scar.  
Postoperative diagnosis was small bowel intestinal 
obstruction secondary to fibrous intestinal adhesions.  

The veteran has been in receipt of a 10 percent disability 
rating under DC 7804 since February 2004, the date service 
connection was established.  The veteran disagreed with that 
10 percent rating in April 2004.

The rating criteria in effect as of the time the veteran 
filed his claim for an increased rating provide for a maximum 
10 percent disability rating for superficial scars that are 
painful on examination.  38 C.F.R. § 4.118, DC 7804.  Thus, a 
higher rating is not available under that Diagnostic Code.  
However, the Board must consider all other applicable 
Diagnostic Codes to determine whether a higher rating may be 
warranted.

Scars other than on the head, face, or neck that are deep or 
that cause limited motion warrant a 10 percent rating if the 
area or areas exceed 6 square inches (39 square centimeters).  
A 20 percent rating is warranted if the area or areas exceed 
12 square inches (77 square centimeters).  A 30 percent 
rating is warranted if the area or areas exceed 72 square 
inches (465 square centimeters).  A 40 percent rating is 
warranted if the area or areas exceed 144 square inches (929 
square centimeters).  A deep scar is one associated with 
underlying soft tissue damage.  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated.  38 C.F.R. § 4.118, DC 7801.  

Diagnostic Code 7802 provides for a 10 percent rating for a 
superficial scar, other than of the head, face, or neck, that 
does not cause limited motion and measures an area or areas 
of 144 square inches (929 square centimeters) or greater.  
Superficial scar is defined as one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802.

Alternatively, a 10 percent rating may be assigned for 
superficial scars that are unstable.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  38 C.F.R. § 4.118, DC 7803.  Finally, 
scars may also be rated on the basis of limitation of 
function of the affected part.  38 C.F.R. § 4.118, DC 7805. 

The veteran underwent VA treatment from December 2003 to 
March 2005.  VA treatment reports show that the veteran was 
seen for complaints of vague pains in the abdomen and 
received an assessment of questionable abdominal pain.  
However, no complaints specific to the abdominal scars were 
shown.  

The veteran underwent two VA examinations for his scars.  At 
the November 2003 examination, the veteran's scars were well 
healed.  Examination of the abdomen revealed it to be flat 
and scaphoid.  He had normal bowel sounds in all four 
quadrants.  He had two healed surgical incisions which were 
vertical and lay in the left half of the abdominal wall.  The 
outermost scar was 12 centimeters long and vertical.  The 
innermost scar was 16 centimeters long.  There were 
approximately two to three inches of space between these 
scars.  There was mild direct tenderness to palpation of the 
scars with palpable adherence of the scars to the underlying 
tissue.  There was no elevation or depression of the scars 
and they were not unstable.  There were no signs of 
ulceration, breakdown, inflation, edema, or keloid formation.  
There was no shininess, scaliness, or atrophy.  The residual 
was mild pain at the site of the scars two to three times a 
year associated with nausea and constipation.   

At the February 2005 examination, the veteran was noted to 
have two scars.  He had a left paramidline incision that was 
11 centimeters by 0.5 centimeters of the abdomen where he had 
the exploratory laparotomy for a knife wound.  His second 
scar was midline abdominal scar which was 15 centimeters by 
0.5 centimeters.  The scars were superficial.  The scars were 
well healed with no skin breakdown or ulceration of the 
scars.  There was no limitation of function and no pain.  The 
scars were smooth and stable.  There was no elevation or 
depression of the scars, and no inflammation, edema or keloid 
formation.  There was no induration or inflexibility of 
either of the scars.  The two abdominal scars did not have 
any tenderness, masses, or hernias.   The examiner concluded 
that the veteran's abdominal scars did not cause any 
restriction of movement or any problems with skin breakdown, 
ulceration, or decreased flexibility.  In addition, the scars 
did not prevent the veteran from working.  

Based on the evidence, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an 
increased initial rating in excess of 10 percent for the 
abdominal scars.  The scars are not deep nor do they limit 
motion or other functioning of the abdomen.  In addition, 
they does not cover an area of 144 square inches (929 square 
centimeters), and are not unstable.  Thus the medical 
evidence fails to show that the veteran's abdominal scars 
meet the criteria for an increased rating under any 
applicable diagnostic code.  Furthermore, the scars are not 
located on the head, face, or neck.  38 C.F.R. § 4.118, DC 
7800.

New regulations in regard to scars became effective on 
October 23, 2008.  However, since the veteran's claim was 
filed before the effective date, and he has not requested 
consideration under these new regulations, the veteran's 
claim is not considered under the new regulation. 

In sum, the Board finds that the veteran is not entitled to a 
rating in excess of 10 percent for his abdominal scar.  As 
the preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Nausea and Constipation Due to Abdominal Wound

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in that area, as indicated in the 
instruction under the title Diseases of the Digestive System, 
do not lend themselves to distinct and separate disability 
ratings without violating the fundamental principle relating 
to pyramiding.  38 C.F.R. §§ 4.14, 4.113. 

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single rating will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher rating where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 
4.114. 

The veteran has been diagnosed with nausea and constipation, 
rated as noncompensable as of July 2, 2003.  The veteran's 
most predominant symptoms have been determined to most 
closely approximate irritable colon syndrome, the disability 
contemplated by DC 7319.  

Diagnostic Code 7319 provides that a zero percent rating is 
warranted for mild irritable colon syndrome manifested by 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent rating is warranted for 
moderate irritable colon syndrome manifested by frequent 
episodes of bowel disturbance with abdominal distress.  A 30 
percent rating requires severe irritable colon syndrome 
manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114, DC 7319.  

At the November 2003 VA examination, the veteran complained 
of intermittent episodes of abdominal pain, attributed to the 
stab wound.  He stated that, after his discharge, he 
continued to go to doctors complaining of pain in his 
stomach, particularly the left side.  He was hospitalized in 
1955 and underwent surgery.  He has not had any surgery 
since.  The veteran stated that he had episodes of nausea, 
constipation, and excessive gas at least two or three times 
per year.  He complained that he felt as if something was 
tearing up the left side of his stomach, but eliminated that 
feeling by getting rid of excessive gas.  He denied any 
melena or hematochezia, but admitted to intermittent episodes 
of hematemesis.  He denied chronic constipation but admitted 
to being constipated two to three times a year.

On VA examination in February 2005, the veteran complained of 
constipation, and problems with bladder and bowel.  The 
veteran was taking stool softener to combat those problems.  
However, the examiner did not provide a diagnosis regarding 
the complaint and did not relate constipation to the 
abdominal scar.

Under DC 7319, a 10 percent rating is warranted if the 
evidence demonstrates moderate irritable colon syndrome 
manifested by frequent episodes of bowel disturbance with 
abdominal distress.  38 C.F.R. § 4.114, DC 7319.  In this 
case, there is no evidence of bowel disturbance with frequent 
abdominal distress.  The veteran only reported intermittent 
distress occurring two to three times per year.  The veteran 
experienced no more than occasional constipation.  
Accordingly, the Board finds that the criteria for a 
compensable rating under DC 7319 are not met.  The Board 
finds that the veteran's symptomatology more nearly 
approximates the criteria for a noncompensable rating because 
it is manifested by disturbances of bowel function with 
occasional episodes of abdominal distress.  Therefore, the 
Board finds that a higher rating is not warranted.

In sum, the weight of the credible evidence demonstrates that 
the veteran's nausea and constipation warrant no more than a 
zero percent rating for the period under consideration.  As 
the preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008). The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in July 2003 and November 
2003; rating decisions in February 2004 and November 2004; 
and a statement of the case in November 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the March 2005 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

An increased rating, higher than 10 percent, for abdominal 
scars is denied.

A compensable rating for nausea and constipation due to 
abdominal stab wound is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


